Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Allowance is responsive to the communication received 05/27/2022.

Claim Status
Claim(s) 1-20 are currently pending.
Claim(s) 1-20 are allowed.

Election/Restrictions
Claim(s) 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP  § 821.04(b), claim(s) 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on  [4 ] is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 07/28/2021 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claim 1.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with R. James Balls, applicant's representative, on 5/27/2022.
The application has been amended as follows:
In the claims:

Claim 1. Replace "in which 5 to 32 residues" with "in which 5 to 31 residues".


Claim 6. Rewrite as The combinatorial library of variants of claim 1, wherein residues corresponding to K7, Y8, K9, W24, V26, M29, S31, T33, R42, A44 and S46 of Sac7d are randomized in said variants and, in which one, two or three additional residues selected amongst residues corresponding to K21, K22 and T40 of Sac7d are also randomized in said variants."



Claim 11. Replace "in which 5 to 32 residues" with "in which 5 to 31 residues".


Claim 16. Rewrite as "The method of claim 11, wherein residues corresponding to K7, Y8, K9, W24, V26, M29, S31, T33, R42, A44 and S46 of Sac7d are randomized in said starting OB-fold protein and, in which one, two or three additional residues selected amongst residues corresponding to K21, K22 and T40 of Sac7d are also randomized in said starting OB-fold protein."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639